IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-11007
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ARTHUR E. PROCTOR,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:97-CR-54-D-8
                        - - - - - - - - - -
                           April 7, 1998
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Arthur Proctor appeals his guilty plea and sentence

following a conviction for owning, maintaining, and controlling

an automobile chop shop.    His argument that his guilty plea was

not knowing and voluntary because of “subsequent substance abuse

findings” is unavailing.    See Jackson v. United States, 512 F.2d
772, 773 (5th Cir. 1975).    The district court did not abuse its

discretion in denying Proctor’s motion to withdraw his guilty



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-11007
                                 -2-

plea.   See   United States v. Grant, 117 F.3d 788, 789 (5th Cir. 1997).

Proctor has waived his right to contest issues regarding the

calculation of his sentence and restitution through a knowing and

voluntary appeal waiver made in his plea agreement.   See United

States v. Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992).

     AFFIRMED.